DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 22-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, parent claim of 7-13, “each weight being a function of at least one of…” is claimed.  When condition of claim 1 is fulfilled, limitation of claim 7 on “each weight” would be rendered weightless.  Hence, indefiniteness is caused in claim 7 in view of claim 1.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 25-28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huseth et al. (US2012/0319903) in view of Funk et al. (US2008/0077326) and Marti et al. (US2014/0156180).

a transmitter (paragraph 0013, target radio that is worn by fire fighter or other personnel) configured for transmitting a series of probe signals in a venue through a wireless multipath channel (paragraph 0013, multipath indoor environment); 
a receiver (210 of Fig. 2, paragraph 0013, an infrastructure-less or stand-alone single unit 220, 210 that is capable of estimating three dimensional location and tracking of single as well as multiple target radios that are worn by fire fighters or other personnel) configured for: 
receiving, through the wireless multipath channel between the transmitter and the receiver, the series of probe signals modulated by the wireless multipath channel and an object moving with the receiver in the venue (paragraph 0012), and 
obtaining a time series of channel information (TSCI) of the wireless multipath channel from the series of probe signals modulated by the wireless multipath channel and the object (paragraphs 0013-0014, a joint estimation of propagation delay and angle is estimated from channel state information by incorporating a spatio-temporal array manifold); and 
a processor (paragraph 0032, using multiple processors or a single processor organized as two or more virtual machines or sub-processors; 21 of Fig. 9, paragraph 0040) configured for: 
monitoring a motion of the object based on the TSCI (paragraph 0026, the time-of-flight between two objects can be determined using a continuous periodic signal, i.e., a periodically, modulated RF carrier), determining an incremental distance travelled by the object in an incremental time period based on the TSCI (paragraphs 0026, 0031, periodic reception, processing, determining and tracking coordinates).
But, Huseth do not expressly disclose said receiver that is asynchronous with respect to the transmitter, monitoring a motion of the object relative to a map; computing a next location of the object at a next time in the map, wherein computing the next location of the object comprises: initializing an initial number of initial candidate locations of the object at an initial time, computing iteratively a first dynamic number of first candidate locations of the object at the next time based on a second dynamic number of second candidate locations of the object at a current time, computing the first dynamic number of weights each associated with a first candidate location, each weight being a function of at least one of: a current location of the object at the current time, the first candidate location, a corresponding second candidate location associated with the first candidate location, or a direction of the motion during the incremental time period, and computing the next location of the object at the next time based on: the first dynamic number of first candidate locations at the next time, and the associated first dynamic number of weights 
However, it is obvious to one of ordinary skill in the art to recognize that a current location of the object at a current time, the incremental distance, and a direction of the motion during the incremental time period, are parameters for computing a next location at a next time.
	Funk teach a system locating and monitoring first responders (e.g., fire fighters), comprising a base-station can include software that coordinates all communications at the scene and can be customized to display all the location and related status information in a simple, yet comprehensive view (paragraphs 0062, 0074), wherein communications can be either synchronous or asynchronous as conditions can dictate (paragraphs 0183, 0207), wherein the base station can communicate with each of the responders individually, and fuse the data from the different location sensors associated with the people, animals or assets, and then can calculate and plot the trajectory of the people, animals or assets, archive the data for later review and 
Marti teach estimating a location of a mobile device in a venue (abstract, Figs. 1-3, paragraphs 0037-0038, 0063-0064, estimate a next location at a next time in a map based on a current location at current time; paragraph 0074, location fingerprint data, environment variable can be a radio signal characteristic, a magnetic field intensity or direction, a temperature, a sound level, a light intensity or color), wherein computing the next location of the object comprises: initializing an initial number of initial candidate locations of the object at an initial time, computing iteratively a first dynamic number of first candidate locations of the object at the next time based on a second dynamic number of second candidate locations of the object at a current time (Figs. 1-3, paragraphs 0033-0060), computing the first dynamic number of weights each associated with a first candidate location, each weight being a function of at least one of: a current location of the object at the current time, the first candidate location, a corresponding second candidate location associated with the first candidate location, or a direction of the motion during the incremental time period (Figs. 14-15, paragraphs 0038, 0083, weights are assigned based on observations, good feature vector can be associated with higher weight in location determination by a mobile device, feature vector as a good feature vector when a measurement pattern indicates a high probability that sampling device is located proximate to a given signal source, which is a current location of the object at the current time), and computing the next location of the object at the next time based on: the first dynamic number of first 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Funk and Marti into the system of Huseth, in order to estimate, predict and display object movement.

To claim 25, Huseth, Funk and Marti teach a method implemented by a processor, a memory communicatively coupled with the processor, and a set of instructions stored in the memory to be executed by the processor (as explained in response to claim 1 above).

To claim 30, Huseth, Funk and Marti teach a wireless monitoring system (as explained in response to claim 1 above).




To claims 2 and 26, Huseth, Funk and Marti teach claims 1 and 25.
Huseth, Funk and Marti teach wherein the incremental time period is equal to a time difference between two respective probe signals of the series of probe signals (obvious as time period is window between sweeps, which is well-known in the art for implementation, hence Official Notice is taken).

To claims 3 and 27, Huseth, Funk and Marti teach claims 1 and 25.
Huseth, Funk and Marti teach wherein the direction of the motion during the incremental time period is a function of at least one of: a direction of the motion at the current time, a direction of 

To claims 4 and 28, Huseth, Funk and Marti teach claims 1 and 25.
Huseth, Funk and Marti teach wherein the next location of the object at the next time in the map is computed using a particle filter (Marti, Figs. 11-13, 16; paragraphs 0035-0037, 0069-0073, 0099-0122, 0138-0140).




Claims 5, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huseth et al. (US2012/0319903) in view of Funk et al. (US2008/0077326), Marti et al. (US2014/0156180) and Azami (US2015/0111598).
To claims 5 and 29, Huseth, Funk and Marti teach claims 1 and 25.
Huseth, Funk and Marti teach wherein computing the next location of the object at the next time comprises: computing the next location of the object at the next time based on at least one of: the first dynamic number of first candidate locations at the next time, and the second dynamic number of second candidate locations at the current time (obvious as explained in Marti, Figs. 2A-G, 3A-D, 13A-C, paragraphs 0049-0060, 0116-0122) .
	In further said obviousness, Azami teach a position identification system with usage of heat map (abstract, paragraph 0061), wherein computing the next location of the object at the next time comprises: initializing an initial number of initial candidate locations of the object at an initial time (Fig. 11, paragraph 0079); computing iteratively a first dynamic number of first candidate locations of the object at the next time based on a second dynamic number of second candidate locations of the object at the current time (paragraphs 0036, many next states are assumed to be particles and a weighted average is traced while the weighted average is being estimated as a next state on the basis of the likelihood of all the particles); and computing the next location of the object at the next time based on at least one of: the first dynamic number of first candidate locations at the next time, and the second dynamic number of second candidate locations at the current time (Fig. 12, paragraphs 0079), which would have been obvious to one of ordinary skill in the art before the time the invention was made to incorporate into the system of Huseth, Funk and Marti, for next location estimation.




Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huseth et al. (US2012/0319903) in view of Funk et al. (US2008/0077326), Marti et al. (US2014/0156180), Azami (US2015/0111598) and Seifeldin (“Nuzzer: A Large-Scale Device-Free Passive Localization System for Wireless Environments”)
To claim 6, Huseth, Funk, Marti and Azami teach claim 5.
Huseth, Funk, Marti and Azami teach wherein: the object moves during the incremental time period in a region represented by the map; the map is a multi-dimensional map represented as a multi-dimensional array A, each of the next location, the current location, the first dynamic number of first candidate locations, and the second dynamic number of second candidate locations, is a point in the region and is represented as a corresponding array element a, with a>0; and the direction of the motion of the object at any location is locally represented as one of a number of allowable directions (Azami, paragraphs 0040, 0060), but Huseth, Funk, Marti and Azami do not expressly disclose such that reachability of each location of the region is represented by a corresponding array element a which is a logical value between 0 and 1; a location of the region is unreachable and forbidden when the corresponding array element satisfies a=0; a location of the region is fully reachable when the corresponding array element satisfies a=1; a location of the region is partially reachable when the corresponding array element satisfies: 0<a<l.
	Seifeldin teach a large-scale device-free passive localization system based on a radio map, wherein the radio map is built with an space estimator that evaluate RF signal reachability in space with probability representation (section II-III, wherein by estimated probability, 0 would indicate RF signal unreachable region, 1 would indicate RF signal fully reachable region, and partially reachable region would be between 0 and 1), which would have been obvious to one of .



Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huseth et al. (US2012/0319903) in view of Funk et al. (US2008/0077326), Marti et al. (US2014/0156180) and Sasayama et al. (US2013/0047106).
To claim 22, Huseth, Funk and Marti teach claim 1.
But, Huseth, Funk and Marti do not expressly disclose further comprising: maintaining a dynamic number of candidate locations at any time; changing the dynamic number of candidate locations by at least one of: initializing at least one candidate location, updating at least one candidate location, adding at least one candidate location, pausing at least one candidate location, stopping at least one candidate location, resuming at least one paused candidate location, reinitializing at least one stopped candidate location, and removing at least one candidate location; and computing the next location of the object at the next time based on at least one of: the dynamic number of candidate locations at the next time, and the dynamic number of candidate locations at another time.
	Sasayama teach determining likely/possible placement comprises determining and/or changing number of placement candidate positon in a preset movable area, which determines possible movement of an object (abstract, Figs. 2, 6-9, 13-14, paragraphs 0009-0011), which would have been obvious to one of ordinary skill in the art before the effective filing date of the 

To claim 23, Huseth, Funk, Marti and Sasayama teach claim 22.
Huseth, Funk, Marti and Sasayama teach wherein the dynamic number of candidate locations is bounded by at least one of: an upper limit and a lower limit (Sasayama, paragraph 0091, upper limit).

To claim 24, Huseth, Funk, Marti and Sasayama teach claim 22.
Huseth, Funk, Marti and Sasayama teach further comprising: adding at least one candidate location when the dynamic number of candidate locations is lower than a lower limit (Sasayama, paragraphs 0071-0073, obvious as said lower limit may be interpreted as 0).



Allowable Subject Matter
Claims 7-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        March 29, 2022